Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 1 of 17 PageID #: 425




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------
  GERALD R. FINKEL, as chairman of the Joint
  Industry Board of the Electrical Industry,
                                                                    MEMORANDUM & ORDER
                                      Petitioner,                   18-CV-6865 (MKB)

                             v.

  LINTECH ELECTRICAL, INC.,

                                      Respondent.
  ---------------------------------------------------------------
  MARGO K. BRODIE, United States District Judge:

          Petitioner Gerald R. Finkel, chairman of the Joint Industry Board of the Electrical

  Industry, filed the above-captioned petition on December 3, 2018, to confirm an arbitration

  award against Respondent Lintech Electrical, Inc. (Pet. to Confirm Arb. Award (“Pet.”), Docket

  Entry No. 1; Pet. Mem. in Supp. of Mot. to Confirm Arb. Award (“Pet. Mot.”), Docket Entry No.

  4.) Petitioner alleges that Respondent failed to remit required contributions to certain employee

  benefit plans pursuant to collective bargaining agreements, section 502(a)(3) of the Employee

  Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3), and

  section 301 of the Labor Management Relations Act of 1947, as amended, 29 U.S.C. § 185.

  (Pet. ¶ 1.) On January 22, 2020, the Court granted Petitioner’s request to deem the petition an

  unopposed motion for summary judgment. (Order dated Jan. 22, 2020; Letter dated Jan. 14,

  2019, Docket Entry No. 9.)

          For the reasons set forth below, the Court grants Petitioner’s motion to confirm the

  arbitration award in the amount of $96,721.04, plus interest accrued until entry of judgment, and
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 2 of 17 PageID #: 426




  awards Petitioner $752 in attorneys’ fees and $475 in costs for a total damages award of

  $97,948.04 plus accrued interest.

     I.   Background

          Petitioner is the chairman of the Joint Industry Board (the “JIB”) located in Flushing,

  New York. (Pet. ¶ 4.) The JIB is “the administrator of various employee benefit multi-employer

  plans, [including ERISA Plans,1] established and maintained pursuant to a collective bargaining

  agreement between Local Union No. 3 of the International Brotherhood of Electrical Workers”

  (the “Union”), the American Federation of Labor and Congress of Industrial Organizations (the

  “AFL-CIO”), and certain other employers and employer associations. (Id.) “Per the . . .

  collective bargaining agreement, the JIB receives directly from each signatory employer a

  weekly remittance consisting of contributions to each of the ERISA Plans, except the DSP,2 as




          1
             The JIB “is the administrator and fiduciary within the meaning of . . . 29 U.S.C.
  §§ 1002(16)(A)(i) and 1002(21)(A)” of certain employee benefit plans, including:
                   the Pension, Hospitalization and Benefit Plan of the Electrical
                   Industry, the Dental Benefit Fund of the Electrical Industry, the
                   Educational and Cultural Trust Fund of the Electrical Industry, the
                   Annuity Plan of the Electrical Industry, . . . the Health
                   Reimbursement Account Plan of the Electrical Industry, the
                   Deferred Salary Plan of the Electrical Industry (the “DSP”), . . . the
                   Joint Apprenticeship and Training Program . . . , and the National
                   Electrical Benefit Plan (“NEBF”) (collectively the “ERISA Plans”).
  (Pet. ¶ 5.) “Each of the ERISA Plans is an employee benefit multiemployer plan within the
  meaning of” 29 U.S.C. §§ 1002(3) and 1002(37) and “is also jointly administered by a board of
  trustees that is comprised of labor and management representatives who share equal
  representation in the administration of the [p]lans in accordance with . . . 29 U.S.C. § 186(c)(5).”
  (Id. ¶ 7.)
          2
            “The DSP is . . . a tax-qualified profit-sharing plan with a cash or deferred arrangement
  within the meaning of 401(k) of the Internal Revenue Code.” (Id. ¶ 8.)
                                                   2
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 3 of 17 PageID #: 427




  well as a Union assessment collected by the signatory employer from each Union member

  employed (the “Union Assessment”).3 (Id. ¶ 6.)

          On April 20, 2017, “Respondent entered into a project labor agreement with the Union

  pursuant to which Respondent agreed to be bound by the terms of the collective bargaining

  agreement between the Union and the New York Electrical Contractor’s Association, Inc., and

  the Association of Electrical Contractors, Inc.” (Id. ¶ 14; Resp’t Signature Page, annexed to Pet.

  as Ex. 1, Docket Entry No. 1-1.) Pursuant to the project labor agreement, Respondent agreed to

  be bound to the May 11, 2016 through April 10, 2019 . . . collective bargaining agreement” (the

  “2016–2019 CBA”). (Pet. ¶ 15.)

          “The [2016–2019 CBA] requires Respondent . . . to make [r]equired [c]ontributions to

  the ERISA Plans, the Non-ERISA Plans, and to the Union for all work within the trade and

  geographical jurisdiction of the Union” and “to submit weekly payroll reports that provide the

  name, gross wages, and hours worked for each worker employed by the company on whose

  behalf [r]equired [c]ontributions are made.” (Id. ¶ 16.) The 2016–2019 CBA further provides

  that (1) “the parties . . . agree to . . . be bound by the . . . delinquency and collection procedures

  of the [p]lan and the requirements of ERISA” and that (2) “an employer ‘shall be liable for the

  remedies under [s]ection 502(g)(2) of ERISA, including liquidated damages . . . , in the event of

  entry of judgment against the [e]mployer in an action to collect delinquent contributions.’” (Id.

  ¶¶ 17–18.)




          3
            “The JIB acts as a . . . collection agent with respect to the Union Assessment and NEBF
  contribution.” (Id. ¶ 6.) “[T]he JIB may also collect employee loan payments due to the Union
  and certain [p]lans, and contributions to fund the operations of the JIB (collectively, the ‘Non-
  ERISA Plans’).” (Id. ¶ 9.)
                                                     3
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 4 of 17 PageID #: 428




          The JIB established (1) a “Policy for the Collection of Delinquent Contributions” (the

  “Collection Policy”) and (2) “Arbitration Procedures and Rules Governing Employer

  Delinquency Disputes and Audits” (the “Arbitration Procedures”). (Id. ¶¶ 19–20.) “Pursuant to

  the Collection Policy, the JIB is authorized to conduct an audit of a signatory employer’s books

  and records in order to verify the accuracy of the employer’s [r]equired [c]ontributions.” (Id.

  ¶ 21.) The Collection Policy also provides that “an employer shall be liable for liquidated

  damages and attorneys’ fees and costs if legal action is commenced.” (Id. ¶ 24.) “The

  Arbitration Procedures provide that the arbitrator shall have the jurisdiction to determine any

  disputes between the ‘JIB against an [employer] related to the [e]mployer’s obligation to

  contribute to the Funds, including but not limited to [a]udits, [d]elinquencies, interest, liquidated

  damages, and attorneys’ fees and costs,’” (id. ¶ 25), and that “if the arbitrator finds in whole or in

  part for the JIB, the employer shall be liable for the arbitrator’s fees and attorneys’ fees and

  costs,” (id. ¶ 26).

          Petitioner conducted an audit of “Respondent[’s] books and records covering the period

  August 31, 2016 through September 30, 2017” (the “Audit”), which revealed “a principal

  deficiency of $11,353.40.” (Id. ¶¶ 27–28.) Respondent failed to remit JIB and DSP

  contributions for certain payroll weeks in 2018, weekly payroll reports detailing the number of

  hours worked by its employees, and findings from the Audit. (Id. ¶¶ 29–30.) “Pursuant to the

  Collection Policy and Arbitration Procedures, Petitioner[] initiated arbitration before . . . Thomas

  J. Lilly, Jr., Esq.” (Id. ¶ 31.) Petitioner provided notice to Respondent “by mailing a Notice of

  Intent to Arbitrate with Statement of Claims by [United Parcel Service (“UPS”) via] overnight

  mail” and mailing a copy of Petitioner’s Prehearing Memorandum of Law “five days prior to the

  arbitration hearing” via UPS overnight mail. (Id. ¶¶ 31–32.)



                                                    4
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 5 of 17 PageID #: 429




         On November 6, 2018, the arbitrator held an arbitration hearing.4 (Id. ¶ 33.) On

  September 17, 2018, the arbitrator “found that Respondent was in violation of the terms of the

  [2016–2019 CBA] and ordered Respondent to pay . . . the sum of $96,721.04,” which consists of

  “(1) required contributions of $53,248.94; (2) interest of $1,267.50; (3) audit deficiencies of

  $22,640.20; (4) shortages or underpayments of $697.14; (4) liquidated damages at a rate of

  [twenty percent] of $15,317.26; (5) attorneys’ fees and costs of $2,150; and (6) the arbitrators’

  fees of $1,400.” (Id. ¶¶ 35–36.) To date, “Respondent has failed to abide by the [arbitration

  award].” (Id. ¶ 37.)

         Petitioner timely petitions the Court to (1) confirm the arbitrator’s award and award

  Petitioner $96,721.04 plus interest from the date of the arbitrator’s award through the date of

  judgment and (2) award $833.50 in attorneys’ fees and $475 in costs arising out of this petition.

  (Id. ¶¶ 39–40, 47.)

    II. Discussion

             a.   Standard of review

         Pursuant to Rule 55 of the Federal Rules of Civil Procedure, there is “a ‘two-step

  process’ for the entry of judgment against a party who fails to defend: first, the entry of a default,




         4
             At the arbitration hearing, Petitioner presented evidence that Respondent owed:
                  (1) JIB Contributions for payroll weeks ending September 26, 2018
                  through October 24, 2018 of $9,575.28; (2) estimated JIB
                  Contributions for payroll weeks ending October 31, 2018 of
                  $1,439.36; (3) DSP Contributions for payroll weeks ending June 6,
                  2018 through July 18, 2018 and September 26, 2018 through
                  October 17, 2017 of $40,482.88; (4) estimated DSP Contributions
                  for payroll weeks ending October 24, 2018 through October 31,
                  2018 of $1,749.42; (5) the [Audit] deficiency of $22,640.20; and (6)
                  shortages for payroll weeks 20–25, 27–28, and 30–31 of 2018 in the
                  amount of $697.14.
  (Id. ¶ 34.)
                                                    5
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 6 of 17 PageID #: 430




  and second, the entry of a default judgment.” City of New York v. Mickalis Pawn Shop, LLC,

  645 F.3d 114, 128 (2d Cir. 2011) (citing New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)).

  The Second Circuit has held that Rule 55 does not provide the appropriate mechanism for

  considering a petition to confirm an arbitration award, particularly where the non-appearing

  party appeared in the underlying arbitration proceeding. See D.H. Blair & Co. v. Gottdiener, 462

  F.3d 95, 107–08, 109 (2d Cir. 2006) (“Rule 55 does not operate well in the context of a motion

  to confirm or vacate an arbitration award.”); Laundry, Dry Cleaning Workers & Allied Indus.

  Health Fund, Unite Here! v. Jung Sun Laundry Grp. Corp., No. 08-CV-2771, 2009 WL 704723,

  at *3–4 (E.D.N.Y. Mar. 16, 2009) (“The Second Circuit has held that default judgments are

  generally inappropriate in proceedings to confirm an arbitration award.”).

         When a motion to confirm an arbitration award is accompanied by a record, “the petition

  and accompanying record should [be] treated as akin to a motion for summary judgment based

  on the movant’s submissions.” D.H. Blair & Co., 462 F.3d at 109. Where a motion for

  summary judgment is unopposed, “the district court may not grant the motion without first

  examining the moving party’s submission to determine if it has met its burden of demonstrating

  that no material issue of fact remains for trial.” Amaker v. Foley, 274 F.3d 677, 681 (2d Cir.

  2001). “Before summary judgment may be entered, the district court must ensure that each

  statement of material fact is supported by record evidence sufficient to satisfy the movant’s

  burden of production even if the statement is unopposed.” Jackson v. Fed. Exp., 766 F.3d 189,

  194 (2d Cir. 2014) (citing Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir.

  2004)). “In doing so, the court may rely on other evidence in the record even if uncited.” Id.

  (citing Fed. R. Civ. P. 56(c)(3)).

         Although a summary judgment standard is applied to arbitration confirmation



                                                   6
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 7 of 17 PageID #: 431




  proceedings, “[a] federal court’s review of labor arbitration awards is narrowly circumscribed

  and highly deferential — indeed, among the most deferential in the law.” A&A Maint. Enter.,

  Inc. v. Ramnarain, --- F.3d ---, ---, 2020 WL 7379100, at *3 (2d Cir. Dec. 16, 2020) (per curiam)

  (quoting N.Y.C. & Vicinity Dist. Council of the United Bhd. of Carpenters & Joiners of Am. v.

  Ass’n of Wall-Ceiling & Carpentry Indus., 826 F.3d 611, 618 (2d Cir. 2016)). “[C]onfirmation

  of an arbitration award is ‘a summary proceeding that merely makes what is already a final

  arbitration award a judgment of the court,’ and the court ‘must grant’ the award ‘unless the

  award is vacated, modified, or corrected.’” D.H. Blair & Co., 462 F.3d at 110 (first quoting

  Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984); and then quoting 9 U.S.C. § 9);

  see also Trs. of Mason Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund, &

  Training Program Fund v. A.J.S. Project Mgmt., Inc., No. 19-CV-711, 2020 WL 6546212, at *2

  (S.D.N.Y. Nov. 6, 2020) (quoting D.H. Blair & Co., 462 F.3d at 109). “The arbitrator’s rationale

  for an award need not be explained, . . . [o]nly ‘a barely colorable justification for the outcome

  reached’ by the arbitrators is necessary to confirm the award.” D.H. Blair & Co., 462 F.3d at

  110 (quoting Landy Michaels Realty Corp. v. Loc. 32B–32J, Service Employees Emps. Int’l

  Union, 954 F.2d 794, 797 (2d Cir. 1992)). Accordingly, “courts ‘play only a limited role when

  asked to review the decision of an arbitrator.’” Tully Constr. Co. v. Canam Steel Corp., 684 F.

  App’x 24, 26 (2d Cir. 2017) (quoting United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc.,

  484 U.S. 29, 36 (1987)).

            b.   The arbitration award

         Petitioner argues that confirmation of the arbitration award is warranted because

  (1) Respondent is bound to the 2016–2019 CBA, which “binds Respondent to the Collection

  Policy and Arbitration Procedures”; (2) Respondent failed to remit contributions, the Audit



                                                   7
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 8 of 17 PageID #: 432




  deficiencies, and payroll shortages, which authorized Petitioner to initiate arbitration; and

  (3) “the independent arbitrator acted within the scope of his authority in issuing the arbitration

  award” in the amount of $96,721.04. (Pet. Mot. 3.) Petitioner asserts that “the arbitrator

  [properly] ordered Respondent to pay [Petitioner] a principal sum of delinquent contributions, as

  well as interest thereon, liquidated damages, [and attorneys’] fees,” pursuant to the 2016–2019

  CBA, Collection Policy, and Arbitration Procedures. (Id. at 4.) Petitioner states that the

  arbitration award “has not been vacated, modified, or corrected.” (Id.)

         Because Petitioner’s motion to confirm the arbitration award is accompanied by the

  2016–2019 CBA, the Collection Policy, the Arbitration Procedures, the Notice of Intent to

  Arbitrate, the Statement of Claims, the Prehearing Memorandum of Law, a breakdown of

  benefits owed submitted at the arbitration, and the arbitrator’s award, there is sufficient record

  for the Court to deem Petitioner’s application as an unopposed motion for summary judgment.

  See Trs. of the NYC Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund, &

  Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v. Bilt NYG, Inc., No. 20-CV-

  3846, 2020 WL 7211184, at *3 (S.D.N.Y. Nov. 19, 2020) (treating the petition as an unopposed

  motion for summary judgment where the petitioners “submitted undisputed evidence showing

  that the arbitrator was acting within the scope of his authority, and that the arbitration award was

  appropriate in this case”), report and recommendation adopted, 2020 WL 7183549 (S.D.N.Y.

  Dec. 7, 2020).

         The arbitration award has, at a minimum, “a barely colorable justification.” D.H. Blair &

  Co., 462 F.3d at 110. Respondent testified at the arbitration hearing, Respondent did not contest

  the amounts owed or submit evidence rebutting Petitioner’s documents, and the arbitrator’s

  decision addressed the issues presented. (Arbitrator’s Op. and Award 2, 6, annexed to Pet. as Ex.



                                                    8
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 9 of 17 PageID #: 433




  9, Docket Entry No. 1-9); see Langford v. Beck, No. 20-CV-4980, 2020 WL 6292637, at *2

  (S.D.N.Y. Oct. 27, 2020) (confirming award where there was “no genuine dispute as to any

  material fact” based on the material submitted (quoting Fed. R. Civ. P. 56(a))); Trs. of the Dist.

  Council No. 9 Painting Indus. Ins. Fund v. Sahara Constr. Corp., No. 20-CV-4501, 2020 WL

  6130673, at *3 (S.D.N.Y. Oct. 16, 2020) (confirming arbitration award where the violations

  stemmed from a collective bargaining agreement and the respondent failed to refute the

  petitioner’s reports during the arbitration hearing).

         In addition, the 2016–2019 CBA, Collection Policy, and Arbitration Procedures provide

  for the remedies awarded by the arbitrator. (Pet. ¶¶ 19–20; Arbitrator’s Op. and Award 1–6); see

  Bilt NYG, Inc., 2020 WL 7211184, at *3 (confirming arbitration award where “the amount and

  categories of damages awarded by the arbitrator correspond generally to those contemplated in

  the [collective bargaining agreement] and employer contribution policy — including principal

  and liquidated damages, interest, and [attorneys’] fees and costs”). The arbitrator’s award

  reflects a considered judgment and there is no genuine dispute of material fact.

         For the reasons stated above, the Court grants Petitioner’s motion to confirm the

  arbitration award in the amount of $96,721.04, plus interest accrued until entry of judgment. See

  Latronica v. Loc. 1430 Int’l Bhd. of Elec. Workers Pension Fund, 820 F. App’x 12, 14 (2d Cir.

  2020) (affirming district court’s grant of prejudgment interest in ERISA case); Intercounty

  Paving Assocs. of N.Y., LLC, 2020 WL 6826197, at *5 (awarding prejudgment interest on unpaid

  ERISA and non-ERISA contributions); A.J.S. Project Mgmt., Inc., 2020 WL 6546212, at *8

  (awarding prejudgment interest in ERISA case).




                                                    9
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 10 of 17 PageID #: 434




            c.   Attorneys’ fees

         Petitioner requests $833.50 in attorneys’ fees. (Pet. Mot. 7.) Petitioner asserts that

  “Respondent is liable for the reasonable attorneys’ fees and costs incurred by Petitioner[] in

  prosecuting this matter” pursuant to 29 U.S.C. § 1132(g), and Petitioner’s requested fees are

  reasonable. (Id.) Petitioner also asserts that his counsel billed “for the services of associate

  attorneys at the rate of $275 per hour,” rates which “were negotiated with a Board of Trustees

  consisting of members with long business and negotiation experience and [which], as such,

  should be viewed as rates that a reasonable client would pay.” (Id. at 6.) Petitioner also asserts

  that “these rates are within the reasonable range for attorneys representing ERISA benefit funds

  within the Southern and Eastern Districts of New York.” (Id.)

         A district court must award attorneys’ fees and costs in a successful ERISA action that

  results in judgment in favor of the plan. See 29 U.S.C. § 1132(g)(2)(D); Labarbera v. Clestra

  Hauserman, Inc., 369 F.3d 225, 226 (2d Cir. 2004) (“[When] the ERISA plan receives a

  judgment in its favor . . . the statute renders fees and costs mandatory: ‘the court shall award the

  plan’ reasonable fees and costs.” (quoting 29 U.S.C. § 1132(g)(2))). In deciding what fees are

  due to a petitioner’s attorney, courts must consider “what a reasonable client would be willing to

  pay to determine the ‘presumptively reasonable fee.’” Trs. of Loc. 813 Ins. Tr. Fund v. Bradley

  Funeral Serv., Inc., No. 11-CV-2885, 2012 WL 3871759, at *5 (E.D.N.Y. Aug. 10, 2012)

  (quoting Masino v. Columbus Constr. Corp., No. 08-CV-1592, 2009 WL 2566956, at *6

  (E.D.N.Y. Aug. 19, 2009)), report and recommendation adopted, 2012 WL 3871755 (E.D.N.Y.

  Sept. 4, 2012); see also Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of Albany,

  522 F.3d 182, 183–84 (2d Cir. 2007), as amended, 522 F.3d 182 (2d Cir. 2008). To calculate the

  amount of a “presumptively reasonable fee,” the court multiplies a reasonable hourly rate by the



                                                   10
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 11 of 17 PageID #: 435




  number of hours reasonably expended on the matter. Simmons v. N.Y.C. Transit Auth., 575 F.3d

  170, 174 (2d Cir. 2009) (explaining the “substance of” the traditional lodestar approach and a

  twelve-factor “reasonableness” approach to determining fees, which informed the

  “presumptively reasonable fee” test). When determining whether the presumptively reasonable

  fee is ultimately reasonable, a court must “bear in mind all of the case-specific variables that we

  and other courts have identified as relevant to the reasonableness of attorney[s’] fees.”5 Id.

  (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n, 493 F.3d 110, 117 (2d Cir. 2007),

  as amended, 522 F.3d 182 (2d Cir. 2008)). In what has become known as the “forum rule,”

  courts assess the reasonableness of hourly rates by comparing the rates requested with the




         5
            The Second Circuit has identified a number of variables to guide the inquiry as to what
  constitutes a reasonable fee, including:
                  (1) the time and labor required; (2) the novelty and difficulty of the
                  questions; (3) the skill required to perform the legal service
                  properly; (4) the preclusion of employment by the attorney due to
                  acceptance of the case; (5) the customary fee; (6) whether the fee is
                  fixed or contingent; (7) the time limitations imposed by the client or
                  the circumstances; (8) the amount involved and the results obtained;
                  (9) the experience, reputation, and ability of the attorneys; (10) the
                  ‘undesirability’ of the case; (11) the nature and length of the
                  professional relationship with the client; and (12) awards in similar
                  cases.
  Finkel v. Rico Elec., Inc., No. 11-CV-4232, 2012 WL 6569779, at *12–14 (E.D.N.Y. Oct. 1,
  2012), report and recommendation adopted, 2012 WL 6561270 (E.D.N.Y. Dec. 17, 2020)
  (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n, 522 F.3d at 186 n.3). In addition,
  courts are also instructed to evaluate “the complexity and difficulty of the case,” the availability
  and expertise of the client’s other counsel, the resources necessary to effectively litigate the case,
  “the timing demands of the case,” the attorney’s interest in achieving the ends of the litigation,
  whether the attorney may have initially acted pro bono, and other returns the attorney may
  expect from representation. Arbor Hill Concerned Citizens Neighborhood Ass’n, 522 F.3d at
  184. While the traditional “lodestar” method, which does not consider the above factors, has
  “achieved dominance in the federal courts,” courts in this Circuit continue to take the Arbor Hill
  factors into consideration when determining what constitutes a reasonable fee. Finkel, 2012 WL
  6569779, at *13 (quoting Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 550–51 (2010)). In
  any event, determining the “presumptively reasonable fee” and adjusting it based on the above
  factors produces the same result as applying the traditional “lodestar” analysis in this case.
                                                   11
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 12 of 17 PageID #: 436




  prevailing rates charged by attorneys practicing in the district where the court sits. See id. at

  174–76 (discussing forum rule); see also Bergerson v. N.Y. State Off. of Mental Health, Cent.

  N.Y. Psychiatric Ctr., 652 F.3d 277, 290 (2d Cir. 2011); Ret. Fund of Loc. 1482 Paint & Allied

  Prod. Mfrs. v. N. Adhesives, Inc., No. 19-CV-5609, 2020 WL 6370060, at *4 (E.D.N.Y. May 27,

  2020) (“[R]easonable rates for the Eastern District rang[e] from $300 to $450 per hour for

  partners, $200 to $300 per hour for senior associates, $100 to $200 per hour for junior associates,

  and $70 to $100 per hour for paralegals.”), report and recommendation adopted, No. 19-CV-

  5609, 2020 WL 5587271 (E.D.N.Y. Sept. 17, 2020).

         In reviewing a fee application, courts may review the expenditure of hours submitted by

  counsel, and adjust to a reasonable amount, as determined in light of the particulars of the case.

  See Gayle v. Harry’s Nurses Registry, Inc., No. 07-CV-4672, 2013 WL 5502951, at *7

  (E.D.N.Y. Aug. 26, 2013), report and recommendation adopted, 2013 WL 5502950 (E.D.N.Y.

  Sept. 30, 2013) (affirming reduced award of attorneys’ fees where the petitioner submitted a

  sworn declaration from counsel in support). To obtain an award of attorneys’ fees, a petitioner

  must provide contemporaneous time records that support the date work was performed, the

  nature of the hours expended, and the work done. See Scott v. City of New York, 643 F.3d 56,

  58–59 (2d. Cir. 2011) (“[A] district court’s ‘personal observation’ of an attorney’s work is not by

  itself a sufficient basis for permitting a deviation and awarding fees in the absence of

  contemporaneous records.”); Pilitz v. Inc. Village of Freeport, No. 07-CV-4078, 2011 WL

  5825138, at *4 (E.D.N.Y. Nov. 17, 2011) (noting that “the party seeking [attorneys’] fees [must]

  submit sufficient evidence to support the hours worked and the rates claimed” and “must support

  its application by providing contemporaneous time records that detail ‘for each attorney, the

  date, the hours expended, and the nature of the work done’” (quoting N.Y. State Ass’n for



                                                   12
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 13 of 17 PageID #: 437




  Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983)).

          Under the 2016–2019 CBA, the Collection Policy, and 29 U.S.C. § 1132(g)(2), Petitioner

  is entitled to reasonable attorneys’ fees and costs in a court action to recover delinquent

  contributions. (Pet. ¶ 24; Pet. Mot. 5); see also Sahara Constr. Corp., 2020 WL 6130673, at *3

  (granting attorneys’ fees pursuant to a clause in a collective bargaining agreement). The

  Collection Policy specifies that “[o]nce legal action is commenced, [Respondent] shall also be

  liable for . . . attorney[s’] fees and costs incurred.” (Collection Policy 5, annexed to Pet. as Ex.

  3, Docket Entry No. 1-3); see also Sahara Constr. Corp., 2020 WL 6130673, at *3 (“[The

  respondent] signed the [collective bargaining agreement] . . . , failed to satisfy the [a]ward and

  failed to oppose the [p]etition. As [the respondent] failed to justify its refusal to abide by the

  arbitrator’s decision, [the] [p]etitioners should be awarded reasonable attorneys’ fees and

  costs.”).

          Petitioner’s request for attorneys’ fees is supported by contemporaneous time records

  specifying “relevant dates, time spent and work done.” (Hours Expended by Counsel, annexed

  to Pet. as Ex. 10, Docket Entry No. 1-10); see also N.Y. State Ass’n for Retarded Children, Inc.,

  711 F.2d at 1147–48; Annuity, Welfare & Apprenticeship Skill Improvement & Safety Funds of

  Int’l Union of Operating Eng’rs Loc. 15, 15A, 15C & 15D v. Intercounty Paving Assocs. of N.Y.,

  LLC, No. 19-CV-733, 2020 WL 6826197, at *7 (E.D.N.Y. Nov. 20, 2020) (awarding attorneys’

  fees where the plaintiffs “submitted an affidavit from their counsel and contemporaneous time

  records detailing counsel’s work on the case, the date on which the work occurred, and the

  number of hours expended on such work”).

          The records reflect 3.2 hours of work, which the Court finds to be reasonable. (Pet.

  ¶¶ 42–45; Hours Expended by Counsel.) The time expenditure appears reasonable in view of the



                                                    13
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 14 of 17 PageID #: 438




  documentation Petitioner has provided to support the unopposed motion for summary judgment.

  See Trs. of Ne. Carpenters Health, Pension, Annuity, Apprenticeship, & Labor Mgmt. Coop.

  Funds v. Excel Installations, LLC, No. 19-CV-3012, 2020 WL 429135, at *5 (E.D.N.Y. Jan. 27,

  2020) (finding 5.9 hours billed to be reasonable in a motion to confirm ERISA arbitration

  award); Finkel, 2019 WL 3281012, at *2–3 (finding 1.7 hours to be “a reasonable amount of

  time to have spent in preparation of the petition” to enforce arbitration award).

         The records also reflect an hourly rate of $275 for an associate attorney and $120 for a

  legal assistant. (Pet. ¶¶ 42–45; Hours Expended by Counsel.) The requested hourly rate of $275

  is on the higher end of the prevailing rate within this district for associates. See Trs. of Bldg.

  Trades Educ. Benefit Fund v. Culver Elec., LLC, No. 17-CV-3448, 2020 WL 6927618, at *7

  (E.D.N.Y. Nov. 3, 2020), report and recommendation adopted in part, 2020 WL 6902364

  (E.D.N.Y. Nov. 24, 2020) (finding $200 per hour reasonable for associate attorney in ERISA

  litigation); Excel Installations, LLC, 2020 WL 429135, at *5 (reducing first-year associate’s rate

  from $225 to $175 per hour); Trs. of Leather Goods, Handbags, & Novelty Workers’ Union Loc.

  1 Joint Ret. Fund v. Cent. Fur Storage Co., 18-CV-7224, 2019 WL 3937132, at *11–12

  (E.D.N.Y. Aug. 2, 2019) (awarding $250 per hour for senior associate attorney in ERISA

  matter), adopted by 2019 WL 3936676 (E.D.N.Y. Aug. 20, 2019); Div. 1181 Amalgamated

  Transit Union—N.Y. Emps.’ Pension Fund v. D & A Bus Co., Inc., 270 F. Supp. 3d 593, 621–23

  (E.D.N.Y. 2017) (finding $200 per hour reasonable for associate attorney in ERISA matter).

         Petitioner’s counsel, Marimon, is an associate at her law firm and has “handled the

  prosecution of numerous ERISA collections actions” since 2014, four years prior to the filing of

  this action. (Pet. ¶ 42.) Marimon has been awarded a rate of $250 per hour for her associate-

  level work. See Matter of Arb. Between Finkel & Allstate Elec. Corp., No. 18-CV-3798, 2020



                                                    14
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 15 of 17 PageID #: 439




  WL 1864877, at *4 (E.D.N.Y. Apr. 14, 2020) (reducing same attorney’s rate from $275 to $250

  per hour for her work as an associate); Trs. of Pavers & Road Builders Dist. Council Welfare,

  Pension, Annuity & Apprenticeship, Skill Improvement & Safety Funds v. Genrus Corp., No. 18-

  CV-4232, 2019 WL 4604972, at *8 (E.D.N.Y. Sept. 6, 2019) (awarding same attorney $250 per

  hour for work as an associate), report and recommendation adopted, 2019 WL 4602880

  (E.D.N.Y. Sept. 23, 2019); Finkel v. IAG Elec., Inc., No. 19-CV-3075, 2019 WL 3281012, at

  *2–3 (E.D.N.Y. July 19, 2019) (reducing same attorney’s hourly rate from requested $350 to

  $250); Trs. of Ne. Carpenters Health, Pension, Annuity, Apprenticeship & Labor Mgmt. Coop.

  Funds v. CEI Contractors, Inc., No. 18-CV-3467, 2019 WL 117603, at *6 (E.D.N.Y. Jan. 7,

  2019) (reducing same attorney’s hourly rate from $225 to $200 despite her assertion that she had

  graduated four years earlier and had “handled the prosecution of numerous ERISA collection[]

  actions”); Trs. of Loc. 7 Tile Indus. Welfare Fund v. Larsen Marble & Tile, LLC, No. 18-CV-

  1025, 2018 WL 6363923, at *6 (E.D.N.Y. Nov. 19, 2018), report and recommendation adopted

  as modified, 2018 WL 6344188 (E.D.N.Y. Dec. 5, 2018) (reducing the hourly rate for the same

  attorney from $265 to $200 four years after her law school graduation). But see Excel

  Installations, LLC, 2020 WL 429135, at *5 (awarding same attorney $300 per hour “given her

  position as partner and as the most senior attorney on the case”). Thus, the Court awards

  Petitioner attorneys’ fees based on an hourly rate of $250 for Marimon’s work.

         The requested hourly rate of $120 is also on the higher end of the prevailing rate within

  this district for legal assistants. See Matter of Arb. Between Finkel & Allstate Elec. Corp., No.

  18-CV-3798, 2020 WL 1864877, at *4 (E.D.N.Y. Apr. 14, 2020) (reducing legal assistant’s

  hourly fees from $120 to $90); Excel Installations, LLC, 2020 WL 429135, at *5 (awarding $90

  per hour for the work of a paralegal); Larsen Marble & Tile, LLC, 2018 WL 6363923, at *6



                                                  15
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 16 of 17 PageID #: 440




  (reducing the hourly rate for legal assistants from $115 to $90). Thus, the Court reduces the

  hourly rate of the legal assistant to $90 per hour.

          The Court finds that 3.2 hours is reasonable for the attorneys’ time expenditure but

  reduces Petitioner’s counsel’s hourly rate from $275 to $250 and reduces the legal assistant’s

  hourly rate from $120 to $90. Accordingly, the Court grants Petitioner’s request for attorneys’

  fees in part and awards Petitioner $752 in attorneys’ fees.

             d.    Costs

          Petitioner requests “$475 in costs arising from the service fee and filing fees.” (Pet. Mot.

  6; Pet. ¶ 46.)

          The Court takes judicial notice of this district’s $400 fee to file a petition and awards

  such to Petitioner. See LeBlanc–Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998) (noting

  that courts award “those reasonable out-of-pocket expenses incurred by attorneys and ordinarily

  charged to their clients” (quoting U.S. Football League v. Nat’l Football League, 887 F.2d 408,

  416 (2d Cir. 1989))); Resnik v. Coulson, No. 17-CV-676, 2020 WL 5802362, at *11 (E.D.N.Y.

  Sept. 28, 2020) (awarding complaint filing fee and fee for leave to appear pro hac vice based on

  judicial notice); Graduation Sols., LLC v. Acadima, LLC, No. 17-CV-1342, 2020 WL 1528082,

  at *4 (D. Conn. Mar. 30, 2020) (“‘Costs relating to filing fees, process servers, postage and

  photocopying are ordinarily recoverable’ if they are supported by documentation.” (quoting

  Teamsters Loc. 814 Welfare Fund v. Dahill Moving 7 Storage Co., 545 F. Supp. 2d 260, 269

  (E.D.N.Y. 2008)).

          Although Petitioner does not provide receipts to substantiate its request for service fees of

  $75, the Court finds that such amount is reasonable. See Culver Elec., LLC, 2020 WL 6927618,

  at *7 (awarding “$400.00 for a filing fee and $77.75 for a process server fee” in ERISA action);



                                                   16
Case 1:18-cv-06865-MKB-RML Document 10 Filed 01/04/21 Page 17 of 17 PageID #: 441




  Annuity, Welfare & Apprenticeship Skill Improvement & Safety Funds of the Int’l Union of

  Operating Engineers, Loc. 15, 15A, 15C & 15D v. Ne. Indus. Maint., Inc., No. 19-CV-4484,

  2020 WL 6437400, at *11 (E.D.N.Y. Sept. 28, 2020) (awarding “costs of $400 in court filing

  fees and $60 in service of process fees” in ERISA action); Annuity, Pension, Welfare & Training

  Funds of the Int’l Union of Operating Engineers, Loc. 14-14B v. Superior Site Work, Inc., No.

  15-CV-543, 2017 WL 639248, at *6–8 (E.D.N.Y. Feb. 16, 2017) (awarding $400.00 for filing

  fee and $95.00 for service of process).

         Accordingly, the Court grants Petitioner’s request for costs in the amount of $475.

    III. Conclusion

         For the foregoing reasons, the Court grants Petitioner’s motion to confirm the arbitration

  award in the amount of $96,721.04, plus interest accrued until entry of judgment, and awards

  Petitioner $752 in attorneys’ fees and $475 in costs for a total damages award of $97,948.04 plus

  accrued interest. The Court directs Petitioner to mail a copy of this Memorandum and Order to

  Respondent and directs the Clerk of Court to close the case.

  Dated: December 31, 2020
         Brooklyn, New York

                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                 17
